Title: To George Washington from Gouverneur Morris, 15 May 1778
From: Morris, Gouverneur
To: Washington, George


                    
                        Dear General.
                        York Town [Pa.] 15th May 1778
                    
                    Permit me to congratulate you on the passing a Resolution for a Kind of Establishment at this late Hour It is not what you wished but it may do You must pardon a little to the Republicanism of our Ideas. What is a little extraordinary there was no Dissentient State and only  two Individuals Yet no Measure hath ever been more severely contested. We shall now go thro the Regimental & other Arrangements. I hope rapidly. You will perhaps get Something like an Army by September—How happy are we that even our Negligence cannot ruin us. Had any Man ventured to say we should have been so exceeding dilatory last March and had he said it with Authority the most gloomy Ideas must have filled every Bosom. Your Council of War by what I can learn ended satisfactorily (nay amicably) to all—Thus wags the World. I am respectfully & sincerely yours
                    
                        Gouvr Morris
                    
                